United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3398
                                     ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Joshua David Ritter, also known as     * Northern District of Iowa.
Stinky,                                *
                                       * [UNPUBLISHED]
           Appellant.                  *
                                  ___________

                               Submitted: April 14, 2008
                                  Filed: April 18, 2008
                                   ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       After revoking his supervised release, the district court1 sentenced Joshua David
Ritter to 8 months in prison and 12 months of supervised release. Ritter appeals,
arguing first that his sentence is unreasonable and, second, that the district court
lacked authority to order him to reside at a residential re-entry center after his release
from prison.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       We conclude that the sentence, which was within the statutory maximum and
resulted from the district court’s consideration of appropriate factors under 18 U.S.C.
§ 3553(a), is not unreasonable. See United States v. Nelson, 453 F.3d 1004, 1006 (8th
Cir. 2006) (appellate court reviews revocation sentence to determine whether it is
unreasonable in relation to, inter alia, § 3553(a) factors and advisory Guidelines
range). Ritter’s second argument is meritless. See United States v. Griner, 358 F.3d
979, 981-82 (8th Cir. 2004) (18 U.S.C. § 3583(d) “continues to include community
corrections confinement as a discretionary condition of supervised release”).

      Accordingly, we affirm.
                     ______________________________




                                         -2-